Citation Nr: 0306946	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 50 percent disabling from August 
17, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 RO rating decision 
that granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating from August 17, 1999.  Thereafter, by an April 2001 RO 
rating decision, the RO increased the veteran's PTSD 
disability rating to 50 percent disabling, effective from 
August 17, 1999.  This case was previously before the Board 
in June 2002 when it was remanded for a hearing before a 
member of the Board sitting at the RO.  The Board notes that 
in an August 2002 statement the veteran withdrew an earlier 
request for a hearing before a RO hearing officer.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, August 17, 
1999.

The Board notes that a December 2000 statement from the 
Columbia Vet Center and a January 2001 VA treatment note 
raise the issue of entitlement to service connection for a 
cardiac condition secondary to service-connected PTSD.  Such 
a question has not yet been addressed by the RO and is 
consequently referred to the RO for appropriate action.  




REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
the case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed in August 1999 and was not 
final as of November 9, 2000, the VCAA applies in this case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, it does not appear that the RO 
fulfilled its duty to notify under the VCAA.  That is, there 
is no notice to the veteran of the type of evidence necessary 
to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  Furthermore, the Board 
notes that even though a rating decision and a supplemental 
statement of the case (SSOC) were issued in April 2001, after 
the VCAA had been enacted, the veteran was not advised of the 
VCAA and its applicability to his specific claim.  In light 
of the time that elapsed between the date the VCAA became law 
in November 2000, and the date the veteran's file was first 
certified to the Board in March 2002, the RO should have 
informed the veteran of the provisions of the VCAA to ensure 
due process in this case.  Thus, as the RO has not fulfilled 
its obligations under the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, a remand is required in this case.

Additionally, the record suggests that the RO did not fulfill 
its duty to assist under the VCAA.  More specifically, the 
record reveals that the RO did not undertake any development 
of the veteran's claim in light of the VCAA.  The Board 
recognizes that, during the pendency of this appeal, VA 
issued regulations permitting the Board to conduct internal 
development of the record in certain cases.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9 
(2002)).  Although the recently enacted regulations have 
given the Board expanded case development authority, as 
explained above, the veteran's case must be remanded to the 
RO for compliance with all of the notice provisions contained 
in the VCAA.  See Quartuccio, supra.  Consequently, time will 
be saved if the required evidentiary development is conducted 
while the claims file is at the RO.

In this regard, additional VA treatment records should be 
associated with the claims file.  The Board observes that it 
is unclear whether the RO attempted to obtain all of the 
veteran's VA treatment records.  There are several notations 
in the record by RO employees that indicate that additional 
VA treatment records should be obtained, but it is unclear 
whether the RO actually attempted to obtain these treatment 
records as the record references several VA treatment records 
that are not associated with the claims file.  For example, 
the veteran indicated at a January 2001 informal hearing 
conference that he had received treatment at the Columbia VA 
Medical Center (VAMC) since May 2000, and he reported at a 
February 2001 VA examination that he had received VA 
treatment on a quarterly basis.  Upon review of the claims 
file, it appears that there is only one VA treatment note of 
record that is dated subsequent to May 2000.  This fact, 
coupled with the fact that the record refers to a June 16, 
2000, VA examination and to a September 2000 VA mental health 
visit, reports of which are missing from the claims file, 
suggests that an attempt was not made by the RO to obtain all 
of the veteran's VA treatment records.  Therefore, as the 
veteran's VA treatment records are pertinent to the 
determination of the severity his PTSD, an attempt should be 
made to associate all relevant VA treatment records with the 
claims file.  

Furthermore, the veteran indicated at a September 1999 VA 
examination and in his October 1999 notice of disagreement, 
that he had received treatment at the Columbia Vet Center.  
In a December 2000 statement from the Columbia Vet Center, 
the veteran's psychologist indicated that the veteran had 
been receiving treatment there since 1998.  VA treatment 
notes dated in May 1999 indicate that the veteran was 
receiving bimonthly treatment at the Columbia Vet Center, and 
the veteran reported at a February 2001 VA examination that 
he received treatment at the Columbia Vet Center on a monthly 
basis.  Although two statements from the veteran's 
psychologist at the Columbia Vet Center are associated with 
the available file, the record suggests that the RO did not 
attempt to associate the veteran's Columbia Vet Center 
treatment records with the claims file.  The Board points out 
that such treatment records are pertinent to the veteran's 
claim as the Columbia Vet Center psychologist indicated in 
December 2000 that the veteran's condition required regular 
extended supportive therapy in order to maintain even minimal 
adaptive functioning.  Thus, an attempt should be made to 
obtain these records.

As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, a remand is necessary.  See 
Bell, supra.  

Additionally, private medical records should be associated 
with the claims file.  The veteran indicated in an April 1999 
VA treatment note that he had received treatment from a 
private physician, a Dr. Baxley.  Moreover, the veteran 
suggested in a statement received in August 1999 that he had 
received psychiatric treatment around 1972 to 1974.  At the 
January 2003 hearing, the veteran reported that he had 
received medication for his PTSD from Dr. Baxley and a Dr. 
Kevin Etter.  These private records are not associated with 
the claims file, and an attempt should be made to obtain them 
as they may be pertinent to the veteran's claim.  

Furthermore, the Board finds that giving the veteran another 
opportunity to appear for a VA examination would be 
appropriate, especially in light of the conflicting medical 
evidence of record and the varying Global Assessment of 
Functioning (GAF) scores of record.  Additionally, 
considering the amount of outstanding pertinent treatment 
records that must be sought by the RO, a VA examination that 
takes into account any additional treatment records obtained 
by the RO is necessary.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

This case is REMANDED for the following actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding any evidence of 
past or current treatment for PTSD that 
has not already been made part of the 
record, and ensure that all pertinent 
records of VA or private treatment have 
been procured for review.  In 
particular, the RO should obtain copies 
of all relevant VA treatment records 
from the Columbia VAMC, including the 
June 16, 2000 VA examination report, as 
well as the September 2000 VA treatment 
note.  All treatment records from the 
Columbia Vet Center should also be 
associated with the claims file.  In 
addition, all pertinent private 
treatment records should be obtained, 
including those from Dr. Baxley and Dr. 
Kevin Etter, along with all pertinent 
treatment records associated with any 
treatment the veteran obtained in the 
1970's.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

2.  After completion of the development 
requested above, the veteran should be 
afforded a VA examination by a 
psychiatrist to determine the severity of 
his service-connected PTSD.  It is 
imperative that the claims folder, along 
with all additional evidence obtained 
pursuant to the request above, be made 
available to the examiner for review.  
All indicated tests and studies should be 
performed.  The rationale for all 
opinions should be set forth in detail.  
The psychiatrist should assign a GAF 
score and explain the significance of the 
score in terms of social and industrial 
impairment.   The examiner is also 
requested to provide opinions as to the 
severity of the veteran's PTSD in light 
of the applicable schedular criteria.  A 
copy of 38 C.F.R. § 4.130 (2002) should 
be provided to the examiner.  The 
rationale for the psychiatrist's opinions 
should be set forth in detail.  If the 
psychiatrist provides an opinion that is 
contrary to one already of record, the 
psychiatrist should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
Additionally, the examiner should 
specifically address and reconcile any 
incongruities among the medical opinions 
of record.  In this regard, the VA 
examiner should specifically comment on 
the findings made in the September 1999, 
June 2000, and the February 2001 VA 
examination reports, as well as the VA 
treatment note dated in January 2001 and 
the December 2000 statement from the 
Columbia Vet Center.

3.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide findings 
pertinent to the rating criteria.  If the 
report is deficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  Consideration should 
also be given to whether "staged" 
ratings are warranted.  Fenderson, 
12 Vet. App. at 119.  If any benefit 
sought remains denied, a SSOC should be 
issued, and the veteran and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review. The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for the 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

